         Case 1:16-cv-00259-MMS Document 97 Filed 10/15/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE
COMPANY,
                                                           Case No. 16-259C
               Plaintiff,
               on behalf of itself and all others          Judge Sweeney
               similarly situated,

       vs.

THE UNITED STATES OF AMERICA,

               Defendant.


             PLAINTIFF’S MOTION FOR LEAVE TO DISTRIBUTE FUNDS
       On July 23, 2020, the Court entered a Rule 54(b) judgment in favor of the Non-Dispute

Subclass in this matter, with the subclass owed a net amount of $1,903,662,047.19, to be divided

in accordance with the schedule found in Exhibit A to the Court’s order. Dkt. 82. Currently

pending before the Court is class counsel’s motion for approval of its attorney’s fee request and

class representative incentive award. Dkt. 84. Class counsel requested 5% of the judgment as an

attorney’s fee, with a class representative incentive award to be drawn from the fee awarded to

class counsel. Id. at 33-34.

       On October 13, 2020, JND Legal Administration, the claims administrator retained by

class counsel, received payment for the full net amount owed to the Non-Dispute Subclass from

the United States Department of Treasury Judgment Fund.            JND Legal Administration is

currently making preparations to distribute funds in accordance with the Court’s order. Although

class counsel’s attorney’s fee motion is still pending, Plaintiff and class counsel do not believe

that there is any reason to delay distribution of funds to the class. Specifically, Plaintiff seeks

leave for the claims administrator to distribute 95% of the funds paid pursuant to the judgment,

while holding the remaining 5% in escrow pending resolution of the fee petition. Plaintiff
         Case 1:16-cv-00259-MMS Document 97 Filed 10/15/20 Page 2 of 2




proposes that the fees be distributed pro rata, with each class member receiving 95% of the

funds owed to them, as set forth in Exhibit A to this motion.

       Plaintiff and class counsel seek leave of Court to proceed with distributing 95% of the

class funds now. They believe that is the most efficient and expeditious manner of distributing

funds pursuant to the Court’s judgment, because it will ensure that class members receive the

funds by year’s end. Class counsel has conferred with the government, which indicated that it

takes no position on this request.



Dated: October 15, 2020                          Respectfully submitted,


                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP

                                                /s/ Stephen Swedlow
                                                Stephen Swedlow
                                                stephenswedlow@quinnemanuel.com
                                                191 North Wacker Drive
                                                Suite 2700
                                                Chicago, Illinois 60606
                                                Telephone: (312) 705-7400
                                                Facsimile: (312) 705-7401

                                                J.D. Horton
                                                jdhorton@quinnemanuel.com
                                                Adam B. Wolfson
                                                adamwolfson@quinnemanuel.com
                                                865 S. Figueroa Street
                                                Los Angeles, California 90017
                                                Telephone: (213) 443-3000
                                                Facsimile: (213) 443-3100

                                                Attorneys for Plaintiff Common Ground
                                                Healthcare Cooperative and the Class




                                                2
